Title: To George Washington from Colonel Otho Holland Williams, 28 September 1778
From: Williams, Otho Holland
To: Washington, George


          
            Sir
            Paramus [N.J.] Monday 28th Septr 78
          
          I am exceeding sorry to be the Author of bad News, but lest a more imperfect account shod reach Head Quarters, I think it my Duty to acquaint your Excellency of the misfortune sustain’d by Coll Baylors Corps. Early on Sunday the Coll remov’d with his Regiment from Paramus to Herring Town (a small place two or three miles from Taupaun) and took Quarters. Between three and four this morning the Enemy (conducted by a number of the Inhabitants) surrounded his Picketts and effectually surprized the whole Regiment. At eleven o’Clock (the Hour of writing this) Captn Stith a serjeant and twelve or thirteen men who escaped have arrived at this place—Captain Stith says, being surprized at his Quarters he ran out of the House and seeing or rather Hearing a Body of Horse wch he took for his own Troop he order’d them to form, adding the British Troops are near us, He was instantly attack’d and finding himself surrounded asked for Quarter which they refus’d, He then fired his Pistol and escaped—About sunrise we heard a very brisk fire for a few minutes at Taupaun supposed to be a feeble resistance of the militia at that place—some of the Wounded just arrived Say the Enemy did not 
            
            
            
            Stay to take away the Horses which were in the Stables, That they saw about Twenty of Coll Baylors Horsemen Kill’d and about twelve or fourteen mortally Wounded with Bayonetts. A party is just gone to bring off the Wounded and Horses, if possible; and other parties are sent to discover the Rout and numbers of the Enemy—Captn stith Says they were in great force but as it was dark he cod not form any opinion of their numbers—He thinks Coll Baylor & Majr Clough are certainly taken as he saw the British Troops at their Quarters, which were near his own—It is possible, he says, that some of the Officers on their Right may have Escaped towards Kakiat to which place the Enemy were directing their march by the last accounts.
          I came to the Jersies with a view of relieving a Friend from Captivity and have had the happiness to meet him wth a number of others abot 40 who were exchanged this day Week. several are now waiting, at Morris Town, a favourable opportunity to pay their duty at Head Quarters. Coming here, on my Way to Camp, at this critical time, Major Fell, who commands at this place, has done me the Honor to advise with me what measures are most eligible for him to adopt—The Sick and few Stores he had are sent towards Pompton, He will continue to be near the Enemy but as his party is weak will be under the necessity of changing his post often to elude the treachery of the Inhabitants—Genl Winds has taken post with abot One thousand Militia on an Eminence near Hackinsack. I cannot learn that Genl Maxwell has moved from Elizabeth many reports are that the Enemy have landed there and at New Ark but the last and best accounts contradict them.
          I intend to join my Regiment tomorrow as I cannot be of any further service to Major Fell who is active and Vigilant. Yr Excellency Most Obedt Humble Servt
          
            Oth. H. Williams
          
        